Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic electronic component comprising: a multilayer body including a plurality of ceramic layers that are stacked and a plurality of internal electrode layers each stacked on the plurality of ceramic layers and including a first main surface and a second main surface on opposite sides in a height direction, a first end surface and a second end surface on opposite sides in a longitudinal direction perpendicular or substantially perpendicular to the height direction, and a first side surface and a second side surface on opposite sides in a width direction perpendicular or substantially perpendicular to the height and longitudinal directions; a first external electrode on the multilayer body; a second external electrode on the multilayer body; and a protective layer at least on the first main surface or the second main surface of the multilayer body; wherein the protective layer includes a carbon material with a carbon content of about 70 atm% or more determined through exclusion of hydrogen, oxygen, and halogen contents, and a sp3 percentage of about 10% or more as an index of C-C bond type.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the protective layer includes a carbon material with a carbon content of about 70 atm% or more determined through exclusion of hydrogen, oxygen, and halogen contents, and a sp3 percentage of about 10% or more as an index of C-C bond type” in combination with the other claim limitations. 

Cited Prior Art
Tsunoda et al (US 5534843) teaches relevant art in Fig. 3-4.
O’Connor et al (US 2002/0145194) teaches relevant art in [0050].
Van der Kelk et al (US 2002/0182448) teaches relevant art in [0070].
Hwang et al (US 2006/0093803) teaches relevant art in [0032].
OGAWA et al (US 2010/0302704) teaches relevant art in Fig. 1.
KANG (US 2014/0085767) teaches relevant art in Fig. 2.
Pan et al (US 8760814) teaches relevant art in Col 4, lines 22-35.
YANG et al (US 2019/0385795) teaches relevant art in Fig. 1-3.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848